Citation Nr: 0007484	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania



THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the service-connected bilateral hearing loss.  



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the RO.  

The Board remanded the case in August 1999 for further 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected bilateral hearing 
disability is not shown to be manifested by worse than Level 
III hearing impairment in either ear.  



CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for the service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85. (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's bilateral hearing 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

VA regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  Medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85, Tables VI and VII.  

It should be emphasized that "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  However, to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

Additionally, by regulatory amendment effective June 10, 
1999, changes were made to the schedular criteria for 
evaluation of hearing loss.  See 64 Fed. Reg. 25208, 25209 
(1999).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The Board is 
therefore required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's bilateral 
hearing loss is warranted.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Rhodan v. West, 12 
Vet. App. 55, 57 (1998).  

The Board notes that the differences between the former 
criteria and the revised criteria in this case are relatively 
minor and do not affect the outcome of the case.  The Board 
also observes that, in a February 2000 supplemental statement 
of the case, the RO provided both versions of the criteria to 
the veteran and informed him that his disability had been 
considered under both the new and old criteria and that each 
version resulted in the same evaluation.  

A July 1997 VA report of audiological examination noted that 
the veteran had normal hearing sensitivity from 250 through 
500 hertz (Hz) with mild to profound sloping sensorineural 
hearing loss in the right ear and mild to severe sloping 
sensorineural hearing loss in the left ear.  The report also 
noted that the veteran had reported that he had experienced 
very mild, infrequent, bilateral tinnitus episodes of short 
duration.  

The report noted that the veteran's right ear average pure 
tone decibel loss was 70 and speech discrimination was 88 
percent.  This combination of decibel loss and speech 
discrimination is assigned a "III" under Table VI of 38 
C.F.R. § 4.85 in both the amended regulation (new version) 
and the version in effect prior to June 10, 1999 (old 
version).  The veteran's left ear hearing loss showed pure 
tone decibel loss findings which translate of an average of 
61 and speech discrimination of 90 percent, which is also 
assigned a "III" under both the new and old versions of 
Table VI of 38 C.F.R. § 4.85.  When these two determinations 
are rated under both versions of Table VII of 38 C.F.R. 
§ 4.85, it is apparent that a compensable rating is not for 
application given these findings.  

The record also included a September 1997 private medical 
audiological report, as submitted by the veteran.  The report 
listed speech reception levels of 44 DB in each ear and 
speech discrimination levels of 80 percent in the right ear 
and 82 percent in the left ear.  

An April 1998 VA report of audiological examination noted 
that the veteran was issued hearing aids after the July 1997 
examination and that the veteran reported that he had not 
experienced tinnitus since he began to wear them.  
Additionally, the report noted that the veteran had reported 
no significant change in his audiological history since the 
July 1997 examination.  The report noted diagnoses of mild to 
profound sloping sensorineural hearing loss in the right ear 
and mild to severe sloping sensorineural hearing loss in the 
left ear.  

The report noted the veteran's right ear average pure tone 
decibel loss as 70 and speech discrimination of 84 percent, 
which is assigned a "III" under both the new and old 
versions of Table VI of 38 C.F.R. § 4.85.  The veteran's left 
ear hearing loss showed average pure tone decibel loss of 60 
and speech discrimination of 96 percent, which is assigned a 
"II" under both versions of Table VI of 38 C.F.R. § 4.85.  
When these two determinations are rated under both versions 
of Table VII of 38 C.F.R. § 4.85, it is apparent that a 
compensable rating is not for application given these 
findings.  

A January 1999 VA report of audiological examination did not 
include a reading of decibel loss at the 3000 Hz level or 
average pure tone decibel loss for either ear.  The report 
listed the speech discrimination of each ear as 84 percent.  

A January 1999 VA outpatient treatment record noted that the 
veteran's hearing aids were adequate and appropriate and that 
he would be retested in one year.  

A January 2000 VA report of audiological examination noted 
that the veteran had reported that no significant changes had 
occurred since the April 1998 or January 1999 evaluations.  
The report also noted that the veteran indicated that he had 
experienced tinnitus "on a very limited and inconsistent 
basis."  The report noted diagnoses of mild to profound 
sloping sensorineural hearing loss in the right ear and mild 
to severe sloping sensorineural hearing loss in the left ear.  

The report recorded the veteran's right ear average pure tone 
decibel loss as 69 and speech discrimination as 84 percent, 
which is assigned a "III" under both versions of Table VI 
of 38 C.F.R. § 4.85.  The veteran's left ear hearing loss 
showed average pure tone decibel loss of 59 and speech 
discrimination of 86 percent, which is also assigned a 
"III" under both versions of Table VI of 38 C.F.R. § 4.85.  
When these two determinations are rated under Table VII of 38 
C.F.R. § 4.85, it is apparent that a compensable rating is 
not for application under either version of the regulation 
given these findings.  

Although the veteran's contentions as to the severity of his 
disorder are credible, the Board once again stresses that, 
under Lendenmann, there is little leeway in making a 
determination as to the disability rating warranted for 
hearing loss.  The Board must apply the results of the 
veteran's audiological examinations to the ratings schedule 
mechanically.  Lendenmann at 349.  

In the veteran's January 1998 Substantive Appeal, he 
requested consideration for an "exceptional case."  He 
explained that he was a food service supervisor in a prison 
and that hearing correctly was critical for safety reasons, 
such as prisoner assignments and movement.  He had earlier 
asserted that he could not get a promotion because of his 
hearing.  However, the veteran has presented no evidence to 
support these assertions by showing that he has an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an increased 
(compensable) rating for the service-connected bilateral 
hearing loss.  



ORDER

The claim for an increased rating for the service-connected 
bilateral hearing loss is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



